Exhibit 10.1

 

QUIDEL CORPORATION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
June 24, 2005 and entered into by and among QUIDEL CORPORATION, a Delaware
corporation (“Borrower”), the financial institutions listed on the signature
pages hereof (“Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (in such capacity, “Agent”), and, for purposes
of Section 5 hereof, each of the Guarantors listed on the signature pages hereof
(“Guarantors”), and is made with reference to that certain Credit Agreement
dated as of January 31, 2005, as amended to the date hereof by that certain
Limited Waiver of Credit Agreement dated as of May 10, 2005 (as so amended, the
“Credit Agreement”), by and among Borrower, Lenders and Agent.  Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, Borrower and Lenders desire to amend the Credit Agreement as set forth
below;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.                                          AMENDMENTS TO THE CREDIT
AGREEMENT

 

1.1                               Amendments to Section 1.1:  Definitions

 

A.                                    Definition of “EBITDA” is hereby amended
by adding the following proviso at the end thereof:

 

“; provided further, that EBITDA for the quarter ended March 31, 2005 only shall
be increased (to the extent not already included therein) by up to $17,000,000
of litigation settlement expenses actually paid to Inverness”

 

B.                                    Definition of “Material Adverse Effect” is
hereby amended to read in full as follows:

 

““Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business operations, properties, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or

 

1

--------------------------------------------------------------------------------


 

enforceability against any Loan Party of any Loan Document to which it is a
party.”

 

C.                                    Definition of “Specified Event” is hereby
deleted in its entirety.

 

1.2                               Amendments to Article V:  Representations and
Warranties

 

A.                                    Section 5.5(c) of the Credit Agreement is
hereby amended to read in full as follows:

 

“(c)                            Other than the filing and entry into the
settlement agreement with Inverness Medical Innovations, Inc. (“Inverness”) with
the respect to the settlement of the lawsuits between Inverness and Inverness’
affiliates as described in item number 1 in Schedule 5.6, since December 31,
2003, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.”

 

B.                                    Article V of the Credit Agreement is
hereby amended by adding the following new Section 5.19 at the end thereof:

 

“5.19                  Settlement Agreement.  Borrower has entered into a
settlement agreement with Inverness with respect to the settlement of those
lawsuits between Borrower and Inverness and Inverness’ affiliates (which does
not include the litigation between Borrower and Armkel LLC, currently known as
Church & Dwight) as described in item number 1 of Schedule  5.6, which
settlement agreement is attached to the Form  8-K filed by Borrower with the
Securities and Exchange Commission on May 3, 2005, and which settlement
agreement constitutes the only settlement agreement, as of the date hereof,
relating to the litigation described in Schedule 5.6.  To the best of Borrower’s
knowledge, as of June 24, 2005 such litigation between Borrower and Armkel LLC
could not reasonably be expected to have a Material Adverse Effect.”

 

1.3                               Amendments to Article VI:  Affirmative
Covenants

 

A.                                    Section 6.2(b) of the Credit Agreement is
hereby amended to read in full as follows:

 

“(b)                           concurrently with the delivery of the financial
statements referred to in Sections 6.1(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Borrower;”

 

B.                                    Section 6.3 of the Credit Agreement is
hereby amended by deleting paragraph (c) and redesignating paragraphs (d) and
(e) as paragraphs (c) and (d), respectively.

 

C.                                    Section 6.12(a) of the Credit Agreement is
hereby amended by deleting it in its entirety and substituting the following
therefor:

 

“Net Worth.  Maintain on a consolidated basis Net Worth equal to at least the
sum of the following:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Sixty Seven Million Five Hundred
Thousand Dollars ($67,500,000); plus

 

(ii)                                  the sum of 50% of net income after income
taxes (without subtracting losses) earned in each fiscal year ending after
December 31, 2004 (but, in the case of the fiscal year ending on December 31,
2005 only, 50% of net income after income taxes for the period starting on
April 1, 2005 and ending on December 31, 2005); plus

 

(iii)                               the sum of 75% of the net proceeds from any
equity securities issued after the date of this Agreement and on or before the
last day of the most recently ended fiscal quarter; minus

 

(iv) up to $10,000,000 in Restricted Payments made in cash in fiscal year ending
December 31, 2005 to the extent allowed by Section 7.6(d)(i).”

 

D.                                    Section 6.12(b) of the Credit Agreement is
hereby amended by deleting it in its entirety and substituting the following
therefor:

 

“Funded Debt to EBITDA Ratio.  Maintain on a consolidated basis a Funded Debt to
EBITDA Ratio not exceeding the ratios indicated for each period specified below:

 

Fiscal quarter ending on

 

Ratios

 

December 31, 2004

 

3.50:1.00

 

March 31, 2005

 

3.50:1.00

 

June 30, 2005

 

3.50:1.00

 

September 30, 2005

 

3.50:1.00

 

December 31, 2005

 

2.25:1.00

 

March 31, 2006

 

2.25:1.00

 

June 30, 2006

 

2.25:1.00

 

September 30, 2006

 

2.25:1.00

 

December 31, 2006 and each fiscal quarter thereafter

 

2.00:1.00

 

 

This ratio will be calculated at the end of each reporting period for which this
Agreement requires Borrower to deliver financial statements, using the results
of the four-fiscal quarter period ending with that reporting period. 
Notwithstanding the foregoing, if the Borrower issues Subordinated Indebtedness
on terms and conditions acceptable to Agent and the Required Lenders in their
sole discretion in accordance with Section 7.3(e), (i) Borrower shall maintain
on a consolidated basis a Senior Debt to EBITDA Ratio not exceeding 2.00:1.00
for all periods thereafter and (ii) Borrower shall maintain on a consolidated
basis a Funded Debt to EBITDA Ratio not exceeding the ratios indicated for each
period specified below occurring after such issuance (in lieu of the ratios
specified above):

 

3

--------------------------------------------------------------------------------


 

Fiscal quarter ending on

 

Ratios

 

December 31, 2004

 

3.50:1.00

 

March 31, 2005

 

3.25:1.00

 

June 30, 2005

 

3.25:1.00

 

September 30, 2005

 

3.25:1.00

 

December 31, 2005

 

3.00:1.00

 

March 31, 2006 and each fiscal quarter thereafter

 

3.00:1.00”

 

 

E.                                      Section 6.12(d) of the Credit Agreement
is hereby amended by deleting it in its entirety and substituting the following
therefor:

 

“Minimum EBITDA.

 

(i)                                     As of the last date of each period set
forth below, maintain EBITDA for such period in an amount in excess of the
amount set forth below for the period set forth below:

 

Trailing 4 Quarter period Ending On

 

Minimum EBITDA

 

March 31, 2005

 

$

8,000,000

 

June 30, 2005

 

$

8,000,000

 

September 30, 2005

 

$

10,000,000

 

December 31, 2005

 

$

10,000,000

 

March 31, 2006

 

$

10,000,000

 

June 30, 2006

 

$

13,000,000

 

September 30, 2006

 

$

13,000,000

 

December 31, 2006

 

$

15,000,000

 

March 31, 2007

 

$

15,000,000

 

June 30, 2007

 

$

15,000,000

 

September 30, 2007

 

$

15,000,000

 

December 31, 2007 and each fiscal quarter end occurring thereafter

 

$

20,000,000

 

 

(ii)                                  Commencing with December 31, 2007 and as
of December 31 for each fiscal year thereafter, maintain EBITDA for the fiscal
year ending on such date (the “Applicable Fiscal Year”) to be not less than the
sum (without duplication) of (x) 80% of EBITDA for the immediately preceding
fiscal year (without giving effect to any Permitted Acquisition consummated
during the Applicable Fiscal Year) plus (ii) 75% of EBITDA for the Applicable
Fiscal Year of Persons acquired pursuant to a Permitted Acquisition during the
Applicable Fiscal Year as set forth on the audited financial statements of such
Persons for such period.”

 

1.4                               Amendment to Article VII: Negative Covenants

 

Section 7.6 of the Credit Agreement is hereby amended by (1) deleting the word
“and” appearing at the end of paragraph (b) thereof, (2) deleting the period
appearing at the end of paragraph (c) thereof and substituting in lieu thereof
“; and”, and (3) adding the following new paragraph (d):

 

4

--------------------------------------------------------------------------------


 

“(d) so long as no Default or Event of Default shall have occurred and is
continuing or shall be caused thereby, Borrower may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests
for cash consideration not exceeding (i) $10,000,000 during the fiscal year
ending December 31, 2005 and (ii) $25,000,000 in the aggregate during the period
beginning on January 1, 2005 and ending on December 31, 2007 (including any
amount described in clause (i) above).”

 

1.5                               Amendment to Article VIII: Events of Default
and Remedies

 

A.                                    Section 8.1(h) of the Credit Agreement is
hereby amended by deleting it in its entirety and substituting the following
therefor:

 

“(h)                           Judgments.  There is entered against Borrower or
any Subsidiary (i) a judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or”

 

B.                                    Section 8.1(l) of the Credit Agreement is
hereby amended by deleting it in its entirety and substituting the following
therefor:

 

“(l)                               Material Adverse Effect.  There occurs any
event or circumstance that has a Material Adverse Effect; or”

 

Section 2.                                          CONDITIONS TO EFFECTIVENESS

 

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “First Amendment Effective Date”):

 

A.                                    On or before the First Amendment Effective
Date, Borrower shall deliver to Lenders (or to Agent for Lenders with sufficient
originally executed copies, where appropriate, for each Lender and its counsel)
the following, each, unless otherwise noted, dated the First Amendment Effective
Date:

 

(i)                                     A good standing certificate of Borrower
from the Secretary of State of the State of Delaware, dated a recent date prior
to the First Amendment Effective Date;

 

(ii)                                  A certificate, dated as of the First
Amendment Effective Date, of its corporate secretary or an assistant secretary
of Borrower, certifying that there have been no changes in its Certificate of
Incorporation and its Bylaws from the form of Certificate of Incorporation and
Bylaws previously delivered to Lenders;

 

5

--------------------------------------------------------------------------------


 

(iii)                               Resolutions of its Board of Directors
approving and authorizing the execution, delivery, and performance of this
Amendment, certified as of the First Amendment Effective Date by its corporate
secretary or an assistant secretary as being in full force and effect without
modification or amendment;

 

(iv)                              Signature and incumbency certificates of its
officers executing this Amendment; and

 

(v)                                 Executed copies of this Amendment executed
by Borrower and each Guarantor.

 

B.                                    Lenders shall have received an amendment
fee equal to $10,000.

 

C.                                    On or before the First Amendment Effective
Date, Borrower shall pay to counsel to Agent all outstanding Attorney Costs
owing to counsel to Agent (including Attorney Costs incurred in connection with
this Amendment).

 

D.                                    On or before the First Amendment Effective
Date, all corporate and other proceedings taken or to be taken in connection
with the transactions contemplated hereby and all documents incidental thereto
not previously found acceptable by Agent, acting on behalf of Lenders, and its
counsel shall be satisfactory in form and substance to Agent and such counsel,
and Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Agent may reasonably request.

 

Section 3.                                          BORROWER’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
each Lender that the following statements are true, correct and complete:

 

A.                                    Corporate Power and Authority.  Each Loan
Party has all requisite corporate power and authority to enter into this
Amendment and to carry out the transactions contemplated by, and perform its
obligations under, the Credit Agreement as amended by this Amendment (the
“Amended Agreement”) and the other Loan Documents.

 

B.                                    Authorization of Agreements.  The
execution and delivery of this Amendment and the performance of the Amended
Agreement have been duly authorized by all necessary corporate action on the
part of each Loan Party.

 

C.                                    No Conflict.  The execution and delivery
by each Loan Party of this Amendment and the performance by such Loan Party of
the Amended Agreement and the other Loan Documents do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to such Loan Party or any of its Subsidiaries, the Certificate or
Articles of Incorporation or Bylaws of such Loan Party or any of its
Subsidiaries or any order, judgment or decree of any court or other agency of
government binding on such Loan Party or any of its Subsidiaries, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of such Loan Party or any of
its Subsidiaries, (iii) result in or require the creation or imposition of any
Lien upon any of the properties or assets of such Loan Party or any of its
Subsidiaries (other than Liens created under any of the Loan

 

6

--------------------------------------------------------------------------------


 

Documents in favor of Agent on behalf of Lenders), or (iv) require any approval
of stockholders or any approval or consent of any Person under any Contractual
Obligation of such Loan Party or any of its Subsidiaries.

 

D.                                    Governmental Consents.  The execution and
delivery by Borrower and Guarantors of this Amendment and the performance by
Borrower and Guarantors of the Amended Agreement and the other Loan Documents do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body.

 

E.                                      Binding Obligation.  This Amendment has
been duly executed and delivered by each Loan Party and this Amendment and the
Amended Agreement are the legally valid and binding obligations of such Loan
Party, enforceable against such Loan Party in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

F.                                      Incorporation of Representations and
Warranties From Credit Agreement.  The representations and warranties contained
in Section 5 of the Credit Agreement are and will be true, correct and complete
in all material respects on and as of the First Amendment Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

 

G.                                    Absence of Default.  No event has occurred
and is continuing or will result from the consummation of the transactions
contemplated by this Amendment that would constitute a Default or an Event of
Default.

 

Section 4.                                          MISCELLANEOUS

 

A.                                    Reference to and Effect on the Credit
Agreement and the Other Loan Documents.

 

(i)                                           On and after the First Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Agreement.

 

(ii)                                        Except as specifically amended by
this Amendment, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed.

 

(iii)                                     The execution, delivery and
performance of this Amendment shall not, except as expressly provided herein,
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.

 

7

--------------------------------------------------------------------------------


 

B.                                    Fees and Expenses. Borrower acknowledges
that all costs, fees and expenses as described in Section 10.4 of the Credit
Agreement incurred by Agent and its counsel with respect to this Amendment and
the documents and transactions contemplated hereby shall be for the account of
Borrower.

 

C.                                    Headings.  Section and subsection headings
in this Amendment are included herein for convenience of reference only and
shall not constitute a part of this Amendment for any other purpose or be given
any substantive effect.

 

D.                                    Applicable Law.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA (INCLUDING WITHOUT LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE
STATE OF CALIFORNIA), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E.                                      Counterparts; Effectiveness.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  This Amendment (other than
the provisions of Section 1 hereof, the effectiveness of which is governed by
Section 2 hereof) shall become effective upon the execution of a counterpart
hereof by Borrower and Required Lenders and receipt by Borrower and Agent of
written or telephonic notification of such execution and authorization of
delivery thereof.

 

Section 5.                                          ACKNOWLEDGEMENT AND CONSENT
BY GUARANTORS

 

Each Guarantor hereby acknowledges that it has read this Amendment and consents
to the terms thereof, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of each Guarantor under its
applicable Guaranty and the Collateral Documents shall not be impaired or
affected and the applicable Guaranty and the Collateral Documents are, and shall
continue to be, in full force and effect and is hereby confirmed and ratified in
all respects.  Each Guarantor further agrees that nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendment to the Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

 

QUIDEL CORPORATION

 

By:

/s/ Paul E. Landers

 

 

Title: SVP/CFO

 

Name: Paul E. Landers

 

 

 

 

 

GUARANTORS:

 

 

 

PACIFIC BIOTECH, INC.

 

 

 

 

 

By:

/s/ Paul E. Landers

 

 

Title: Secretary and Treasurer

 

Name: Paul E. Landers

 

 

 

 

 

METRA BIOSYSTEMS, INC.

 

 

 

 

 

By:

/s/ Paul E. Landers

 

 

Title: Secretary and Treasurer

 

Name: Paul E. Landers

 

 

 

 

 

OSTEO SCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Paul E. Landers

 

 

Title: Secretary and Treasurer

 

Name: Paul E. Landers

 

 

 

 

 

LITMUS CONCEPTS, INC.

 

 

 

 

 

By:

/s/ Paul E. Landers

 

 

Title: Secretary and Treasurer

 

Name: Paul E. Landers

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

  BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ John Prochaska

 

 

Title: Senior Vice President

 

Name: John Prochaska

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

  BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ John Prochaska

 

 

Title: Senior Vice President

 

Name: John Prochaska

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------